                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 21-4645 FMO (GJSx)                              Date    June 23, 2021
 Title             Alex Figueroa, et al. v. Bissell Homecare, Inc.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: CAFA Jurisdiction

        On June 7, 2021, Bissell Homecare, Inc. (“defendant”) removed this action on the basis of
the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). (See Dkt. 1, Notice of
Removal (“NOR”) at ¶¶ 1, 5). “CAFA provides expanded original diversity jurisdiction for class
actions meeting the amount in controversy and minimal diversity and numerosity requirements set
forth in 28 U.S.C. § 1332(d)(2).” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied
Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d 1087, 1090-91 (9th
Cir. 2010). Under that provision, “district courts shall have original jurisdiction of any civil action
in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest
and costs, and is a class action in which . . . any member of a class of plaintiffs is a citizen of a
State different from any defendant[.]” 28 U.S.C. § 1332(d)(2).

       Having reviewed the NOR, the court questions whether the claims of the individual class
members exceed $5,000,000 in the aggregate. See 28 U.S.C. § 1332(d)(2); Dart Cherokee Basin
Operating Co., LLC v. Owens, 574, U.S. 81, 89, 135 S.Ct. 547, 554 (2014) (“Evidence establishing
the amount is required . . . when the plaintiff contests, or the court questions, the defendant’s
allegation.”). Defendant contends that “the amount in controversy in this action [ ] exceeds
$5,000,000" because plaintiffs seek “monetary relief equal to the amounts paid for [defendant’s]
products, disgorgement of [defendant’s] profits, monetary damages, and civil penalties of two-
times actual damages[,]” in addition to punitive damages, attorney’s fees, and injunctive relief.
(See Dkt. 1, NOR at ¶¶ 11-13). The NOR, however, does not provide sufficient facts for the court
to determine whether the amount in controversy requirement has been satisfied. (See, generally,
id.).

         Based on the foregoing, IT IS ORDERED that:

       1. No later than June 30, 2021, defendant shall show cause in writing why this action
should not be remanded for the reasons noted above. Defendant shall provide sufficient proof to
establish by a preponderance of the evidence that this action was properly removed within the
meaning of CAFA. Failure to respond to this Order by the deadline set forth above shall be
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL

 Case No.       CV 21-4645 FMO (GJSx)                                Date     June 23, 2021
 Title          Alex Figueroa, et al. v. Bissell Homecare, Inc.

deemed as consent to remand of the action.

         2. Plaintiffs shall file a reply to defendant’s response to this Order no later than July 7,
2021.


                                                                                00      :     00
                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 2 of 2
